IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-50393
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PRAJEDIX DAVILA-ORTEGA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CR-1044-1-H
                       --------------------
                         December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Prajedix Davila-Ortega argues that a prior felony conviction

must be included in an indictment charging an illegal reentry

following deportation and proven at trial if the defendant is

subject to an enhanced sentence under 8 U.S.C. § 1326(b).    He

argues that because the element of a prior felony conviction was

not included in his indictment and no evidence was presented at

trial, his sentence should be vacated and the case remanded for

imposition of a sentence not to exceed a maximum term of two

years’ imprisonment.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50393
                                -2-

     Davila-Ortega acknowledges that in Almendarez-Torres v.

United States, 523 U.S. 224 (1998), the Supreme Court held that a

prior felony conviction under 8 U.S.C. § 1326(b)(2) was merely a

sentencing factor and, thus, need not be included in the

indictment.   He argues, however, that in its subsequent decision

in Apprendi v. New Jersey, 120 S. Ct. 2348, 2362 (2000), the

Supreme Court stated that it was arguable that Almendarez-Torres

was decided incorrectly.

     Davila-Ortega concedes that he failed to raise this

challenge in the district court.    Davila-Ortega’s challenge to

the length of the sentence imposed is reviewed for plain error.

See United States v. Meshack, 225 F.3d 556, 575 (5th Cir. 2000).

     In light of the clear precedent of Almendarez-Torres,

Davila-Ortega has failed to show that the district court

committed error, plain or otherwise, in imposing his sentence.

See United States v. Dabeit,       F.3d   (5th Cir., Oct. 30, 2000,

No. 00-10065) 2000 WL 1634264 at *4; United States v. Doggett,

230 F.3d 160, 166 (5th Cir. 2000).    The judgment of the district

court is thus AFFIRMED.